Name: Commission Regulation (EC) No 227/94 of 1 February 1994 establishing final regional reference amounts for producers of soya beans, rapeseed, colza seed and sunflower seed, for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices;  economic policy
 Date Published: nan

 No L 28/28 Official Journal of the European Communities 2. 2. 94 COMMISSION REGULATION (EC) No 227/94 of 1 February 1994 establishing final regional reference amounts for producers of soya beans, rapeseed, colza seed and sunflower seed, for the 1993/94 marketing year less the advance payment already received, taking into account any proportionate reduction in the area eligible for a compensatory payment ; Whereas the Management Committee for Oils and Fate has not delivered an opinion within the time limit set by the chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EEC) No 1 552/93 (^ and in particular Article 12 thereof, Whereas Article 5 (1 ) (d) of Regulation (EEC) No 1765/92 specifies that the Commission shall calculate a final regi ­ onal reference amount by substituting the observed reference price for the projected reference price for each region identified in a Member State's regionalization plan ; whereas the Commission has determined the observed reference price, using information supplied pursuant to Regulation (EC) No 3405/93 (3) ; Whereas Article 1 (2) of Commission Regulation (EEC) No 1282/93 (4), amended by Regulation (EEC) No 2797/93 (*), established projected regional reference amounts for the 1993/94 marketing year ; whereas Article 2 (6) of Council Regulation (EEC) No 1765/92 stipulates that those Member States having exceeded the regional base area fixed by Commission Regulation (EEC) No 845/93 (*), amended by Regulation (EC) No 3074/93 Q, should reduce proportionately the area eligible for a compensatory payment ; whereas, in accordance with Article 2 of Regulation (EEC) No 1282/93 and Article 3 ( 1 ) of Commission Regulation (EEC) No 3368/92 (8), certain producers have received an advance payment based on the projected regional reference amount ; Whereas eligible producers should receive the balance of the compensatory payment in a sum equal to the final regional reference amount established in this Regulation HAS ADOPTED THIS REGULATION : Article 1 1 . A succinct explanation of the calculation of the final regional reference amounts, as required by Article 5 (3) of Regulation (EEC) No 1765/92, is set out in Annex I. 2. The final regional reference amounts for the 1993/94 marketing year shall be as set out in Annex II. 3. In calculating the compensatory payment to be made to producerts of oilseeds referred to in Article 5 ( 1 ) of Regulation (EEC) No 1765/92, the following shall be taken into account : (a) any proportionate reduction in the eligible area per farmer, in accordance with the first indent of Article 2 (6); (b) any advance payment made in accordance with Article 3 (1 ) of Regulation (EEC) No 3368/92 or Article 2 of Regulation (EEC) No 1282/93. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 154, 25. 6. 1993, p. 19. (3) OJ No L 310, 14. 12. 1993, p. 10. (4) OJ No L 131 , 28. 5. 1993, p. 26. 0 OJ No L 255, 13. 10. 1993, p. 2. (Ã  OJ No L 88, 8 . 4. 1993, p. 27. 0 OJ No L 276, 9. 11 . 1993, p. 1 . (8) OJ No L 342, 25. 11 . 1992, p. 9 . 2. 2. 94 No L 28/29Official Journal of the European Communities ANNEX I A succinct explanation of the calculation of the final regional reference amount for producers of oil seeds in the 1993/94 marketing year 1 . The observed reference price for oil seeds, which represents the average price recorded on the markets during the 1993/94 marketing year, has been assessed at ECU/193,1 per tonne. This observed reference price has been calculated, using offers and prices reported by Member States, in accordance with Regula ­ tion (EC) No 3405/93. 2. The level of the observed reference price is such that a substitution pursuant to the provisions of Article 5 (1 ) (d) of Regulation (EEC) No 1765/92, of the projected regional reference amounts as defined in Article 11 (2) of the abovementioned Regulation and established in Regulation (EEC) No 1282/93, is necessary. 3 . The final regional reference amounts for the 1993/94 marketing year in ecu are set out in Annex II. No L 28/30 2. 2. 94Official Journal of the European Communities ANNEX II Final regional reference amounts 1993/94 Non ­ professionalMember State Region Reference Yields (t/ha) Payment (ECU/ha) BelgiÃ «/Belgique : Polders/Polders Oil seeds 2,40 328,58 Leemstreek/Limoneuse Oil seeds 3,31 453,16 Zandleemstreek/Sablo-limoneuse Oil seeds 3,12 427,15 Condroz/Condroz Oil seeds 3,07 420,30 Weidestreek/HerbagÃ ¨re Oil seeds 3,03 414,83 Zandstreek/Sablonneuse Oil seeds 2,85 390,18 Kempen/Campine Oil seeds 2,72 372,39 Famenne/Famenne Oil seeds 2,97 406,61 Fagnes/Fagnes Oil seeds 3,15 431,26 Ardennen/Ardenne Oil seeds 2,99 409,35 Jurastreek/Jurassique Oil seeds 3,38 462,74 Hen. Kempen/Campine-HennuyÃ ¨re Cereals 6,44 452,34 Hoge Ardennen/Haute Ardenne Cereals 3,77 264,80 Danmark : Oil seeds 2,700 369,65 Deutschland : Schleswig-Holstein Oil seeds 3,380 462,74 Hamburg Oil seeds 3,070 420,30 Bremen Oil seeds 3,130 428,52 Niedersachsen Oil seeds 3,060 418,93 Nordrhein-Westfalen Oil seeds 3,110 425,78 Hessen Oil seeds 3,100 424,41 Rheinland-Pfalz Oil seeds 2,850 390,18 Baden-WÃ ¼rttemberg Oil seeds 2,970 406,61 Bayern Oil seeds 3,180 435,36 Saarland Oil seeds 2,700 369,65 Berlin Oil seeds 2,680 366,91 Brandenburg , Oil seeds 2,680 366,91 Mecklenburg-Vorpommern Oil seeds 3,440 470,96 Sachsen Oil seeds 2,960 405,24 Sachsen-Anhalt Oil seeds 2,670 365,54 ThÃ ¼ringen Oil seeds 2,870 392^92 Ã Ã »Ã »Ã ¬Ã ´Ã ± : Oil seeds 1,900 260,12 EspaÃ ±a : Rapeseed/Soya : Non-irrigated : 1 Cereals 0,900 63,22 2 Cereals 1,200 84,29 3 Cereals 1,500 105,36 4 Cereals 1,800 126,43 5 Cereals 2,000 140,48 6 Cereals 2,200 154,53 7 Cereals 2,500 175,60 8 Cereals 2,700 189,65 9 Cereals 3,200 224,77 10 Cereals 3,700 259,88 11 Cereals 4,100 287,98 Irrigated : 1 Cereals 2,900 203,69 2 Cereals 3,000 210,72 3 Cereals 3,100 217,74 4 Cereals 3,200 224,77 5 Cereals 3,500 245,84 6 Cereals 3,600 252,86 7 Cereals 3,700 259,88 8 Cereals 3,800 266,91 9 Cereals 3.900 273.93 2. 2. 94 Official Journal of the European Communities No L 28/31 Member State Region Reference Yields (t/ha) Payment (ECU/ha) Non ­ professional 10 Cereals 4,000 280,96 11 Cereals 4,100 287,98 12 Cereals 4,200 295,00 13 Cereals 4,300 302,03 14 Cereals 4,400 309,05 15 Cereals 4,500 316,08 16 Cereals 4,600 323,10 17 Cereals 4,700 330,12 18 Cereals 4,800 337,15 19 Cereals " 4,900 344,17 20 Cereals 5,000 351,20 21 Cereals 5,100 358,22 22 Cereals 5,200 365,24 23 Cereals 5,300 372,27 24 Cereals 5,400 379,29 25 Cereals 5,500 386,32 26 Cereals 5,600 393,34 27 Cereals 5,700 400,36 28 Cereals 5,800 407,39 29 Cereals 5,900 414,41 30 Cereals 6,000 421,43 31 Cereals 6,100 428,46 32 Cereals 6,200 435,48 33 Cereals 6,300 442,51 34 Cereals 6,400 449,53 35 Cereals 6,500 456,55 36 Cereals 6,800 477,63 37 Cereals 6,900 484,65 38 Cereals 7,000 491,67 39 Cereals 7,200 505,72 40 Cereals 7,300 512,75 41 Cereals 7,400 519,77 42 Cereals 7,500 526,79 43 Cereals 7,600 533,82 44 Cereals 7,700 540,84 45 Cereals 8,200 575,96 46 Cereals 8,400 590,01 47 Cereals 10,500 737,51 48 Cereals 10,600 744,53 Sunflower : Non-irrigated : 1 Cereals 0,900 95,58 78,73 2 Cereals 1,200 127,44 104,98 3 Cereals 1,500 159,30 131,22 4 Cereals 1,800 191,16 157,46 5 Cereals 2,000 212,40 174,96 6 Cereals 2,200 233,64 192,46 7 Cereals 2,500 265,50 218,70 8 Cereals 2,700 286,74 236,20 9 Cereals 3,200 339,84 279,94 10 Cereals 3,700 392,94 323,68 11 Cereals 4,100 435,42 358,67 Irrigated : 1 Cereals 2,900 307,98 253,69 2 Cereals 3,000 318,60 262,44 3 Cereals 3,100 329,22 271,19 4 Cereals 3,200 339,84 279,94 5 Cereals 3,500 371,70 306,18 6 Cereals 3,600 382,32 314,93 7 Cereals 3,700 392,94 323,68 8 Cereals 3,800 403,56 332,42 9 Cereals 3,900 414,18 341,17 10 Cereals 4,000 424,80 349,92 11 Cereals 4,100 435,42 358,67 12 Cereals 4,200 446,04 367,42 13 Cereals 4,300 456,66 376,16 14 Cereals 4,400 467,28 384,91 15 Cereals 4,500 477,90 393.66 No L 28/32 Official Journal of the European Communities 2. 2. 94 Member State Region Reference Yields (t/ha) Payment (ECU/ha) Non ­ professional 16 Cereals 4,600 488,52 402,41 17 Cereals 4,700 499,14 411,16 18 Cereals 4,800 509,76 419,90 19 Cereals 4,900 52038 428,65 20 Cereals 5,000 531,00 437,40 21 Cereals 5,100 541,62 446,15 22 Cereals 5,200 552 ¿4 454,90 23 Cereals 5300 562,86 463,64 24 Cereals 5,400 573,48 47239 25 Cereals 5,500 584,10 481,14 26 Cereals 5,600 594,72 489,89 27 Cereals 5,700 60534 498,64 28 Cereals 5,800 615,96 50738 29 Cereals 5,900 626,58 516,13 30 Cereals 6,000 637,20 524,88 31 Cereals 6,100 647,82 533,63 32 Cereals 6,200 658,44 54238 33 Cereals 6300 669,06 551,12 34 Cereals 6,400 679,68 559,87 35 Cereals 6,500 69030 568,62 36 Cereals 6,800 722,16 594,86 37 Cereals 6,900 732,78 603,61 38 Cereals 7,000 743,40 61236 39 Cereals 7,200 764,64 629,86 40 Cereals 7300 775,26 638,60 41 Cereals 7,400 785,88 64735 42 Cereals 7,500 796,50 656,10 43 Cereals 7,600 807,12 664,85 44 Cereals 7,700 817,74 673,60 45 Cereals 8,200 870,84 71734 46 Cereals 8,400 892,08 734,83 47 Cereals 10,500 1 115,10 918,54 48 Cereals 10,600 1 125,72 927,29 France : North/Central Cereals 6,06 425,65 South/West Cereals 5,65 396,85  Non-irrigated Cereals 4,75 333,64  Irrigated (') Cereals 8,72 612,49 South/East Cereals 4,44 311,86 Ireland : Oil seeds 3,300 451,79 Italia : Torino Montagna interna Cereals 2,224 156,21 Torino collina interna Oil seeds 3,612 494,51 Torino pianura Oil seeds 4,150 568,16 Vercelli Montagna interna Cereals 4,853 340,87 Vercelli collina interna Oil seeds 4,233 579,53 Vercelli pianura Oil seeds 4,826 660,71 Novara Montagna interna Cereals 3,731 262,06 Novara collina interna Oil seeds 3,744 512,58 Novara pianura Oil seeds 4,037 552,69 Cuneo Montagna interna Cereals 3,904 274,21 Cuneo collina interna Oil seeds 3,877 530,79 Cuneo pianura Oil seeds 4,052 554,75 Asti collina interna Oil seeds 3,254 445,49 Asti pianura Oil seeds 3,409 466,72 Alessandria Montagna interna Cereals 3,185 223,71 Alessandria collina interna Oil seeds 3384 463,29 Alessandria pianura Oil seeds 3359 459,87 Aosta Montagna interna Cereals 2328 163,52 Varese Montagna interna Cereals 4,188 294,16 Varese collina interna Cereals 5,491 385,68 ' Varese pianura Oil seeds 3,244 444,13 Official Journal of the European Communities No L 28/332. 2. 94 Member State Region Reference Yields Payment Non ­(t/ha) (ECU/ha) professional Como Montagna interna Cereals 6,652 467,23 Como collina interna Oil seeds 3,541 484,79 Como pianura Oil seeds 3,799 520,11 Sondrio Montagna interna Cereals 4,793 336,66 Milano collina interna Oil seeds 4,349 595,41 Milano pianura Oil seeds 4,351 595,68 Bergamo Montagna interna Cereals 3,817 268,10 Bergamo collina interna Oil seeds 4,375 598,97 Bergamo pianura Oil seeds 5,000 684,53 Brescia Montagna interna Cereals 5,469 384,14 Brescia collina interna Oil seeds 5,000 684,53 Brescia pianura Oil seeds 5,000 684,53 Pavia Montagna interna Cereals 4,661 327,38 Pavia collina intena Oil seeds 3,578 489,85 Pavia Pianura Oil seeds 4,059 555,70 Cremona pianura Oil seeds 4,284 586,51 Mantova collina interna Oil seeds 4,620 632,51 Mantova pianura Oil seeds 4,672 639,63 Bolzano Montagna interna Cereals 1,848 129,80 Trento Montagna interna Cereals 4,374 307,23 Verona Montagna interna Oil seeds 5,000 684,53 Verona collina interna Oil seeds 4,715 645,52 Verona Pianura Oil seeds 4,972 680,70 Vicenza Montagna interna Cereals 5,828 409,35 Vicenza collina interna Oil seeds 5,000 684,53 Vicenza pianura Oil seeds 4,817 659,48 Belluno Montagna interna Oil seeds 3,431 469,73 Treviso collina interna Oil seeds 4,422 605,40 Treviso pianura Oil seeds 4,160 569,53 Venezia pianura Oil seeds 4,163 569,94 Padova collina interna Oil seeds 4,044 553,65 Padova pianura Oil seeds 3,987 545,85 Rovigo pianura Oil seeds 4,077 558,17 Udine Montagna interna Cereals 4,320 303,43 Udine collina interna Cereals 4,159 569,40 Udine pianura Oil seeds 4,405 603,07 Gorizia collina interna Oil seeds 4,049 554,34 Gorizia pianura Oil seeds 4,194 574,19 Trieste pianura Cereals 4,879 342,70 Pordenone Montagna interna Cereals 4,416 310,18 Pordenone collina interna Oil seeds 3,570 488,76 Pordenone pianura Oil seeds 4,016 549,82 Imperia Montagna interna Oil seeds 3,372 236,85 Imperia collina interna Cereals 3,372 236,85 Imperia collina litoranea Cereals 3,372 236,85 Savona Montagna interna Cereals 3,372 236,85 Savona Montagna litoranea Cereals 3,372 236,85 Savona collina interna Cereals 3,372 236 85 Savona collina litoranea Cereals 3,372 236 85 Genova Montagna interna s Cereals 3,372 236,85 Genova Montagna litoranea Cereals 3,372 236,85 Genova collina interna Cereals 3,372 236,85 Genova collina litoranea Cereals 3,372 236,85 La Spezia Montagna interna Cereals 3,372 236,85 La Spezia collina interna Cereals 3,372 236,85 La Spezia collina litoranea Cereals 3,372 236,85 Piacenza Montagna interna Cereals 3,676 258,20 Piacenza collina interna Oil seeds 3,607 493,82 Piacenza pianura Oil seeds 3,769 516,00 Parma Montagna interna Cereals 4,263 299,43 Parma collina interna Oil seeds 3,693 505,60 Parma pianura Oil seeds 3,685 504,50 Reggio Emilia Montagna interna Cereals 3,188 223,92 Reggio Emilia collina interna Cereals 4,731 332,30 Reggio Emilia pianura Oil seeds 3,748 513,13 Modena Montagna interna Cereals 3,834 269,30 Modena collina interna Cereals 5,1 1 6 359 34 2. 2. 94No L 28/34 Official Journal of the European Communities Member State Region Reference Yield Payment Non ­(t/ha) (ECU/ha) professional Modena pianura Oil seeds 3,814 522,16 Bologna Montagna interna Cereals 4,360 306,24 Bologna collina interna Oil seeds 3,277 448,64 Bologna pianura Oil seeds 3,686 504,64 Ferrara pianura Oil seeds 4,182 572,54 Ravenna collina interna Cereals 4,528 318,04 Ravenna pianura Oil seeds 3,527 482,87 Forli Montagna interna Cereals 2,828 198,64 Forli collina interna Oil seeds 3,190 436,73 Forli collina litoranea Cereals 3,337 234,39 Forli pianura Oil seeds 3,426 469,04 Massa Carrara Montagna interna Cereals 5,659 397,48 Massa Carrara Montagna litoranea Cereals 7,970 559,81 Massa Carrara collina interna Cereals 5,952 418,06 Lucca Montagna litoranea Cereals .3,437 373,67 Lucca Montagna interna Cereals 5,320 241,41 Lucca pianura Oil seeds 3,135 429,20 Pistoia Montagna interna Oil seeds 3,498 478,90 Pistoia collina interna Oil seeds 3,144 430,43 Firenze Montagna interna Oil seeds 2,971 406,75 Firenze collina interna Oil seeds 2,652 363,08 Firenze pianura Oil seeds 2,802 383,61 Livorno collina litoranea Oil seeds 3,089 422,91 Pisa collina interna Oil seeds 2,850 390,18 Pisa collina litoranea Oil seeds 2,848 389,91 Pisa pianura Oil seeds 2,947 403,46 Arezzo Montagna interna Oil seeds 2,967 406,20 Arezzo collina interna Oil seeds 2,816 385,53 Siena Montagna interna Oil seeds 2,525 345,69 Siena collina interna Oil seeds 3,027 414,42 Grosseto Montagna interna Cereals 2,598 182,48 Grosseto collina interna Oil seeds 3,013 412,50 Grosseto collina litoranea Oil seeds 2,961 405,38 Grosseto pianura Oil seeds 3,040 416,20 Perugia Montagna interna Oil seeds 2,964 405,79 Perugia collina interna Oil seeds 3,003 411,13 Terni Montagna interna Cereals 2,671 187,61 Terni collina interna Oil seeds 3,103 424,82 Pesaro Urbino Montagna interna Oil seeds 2,979 407,85 Pesaro Urbino collina interna Oil seeds 3,005 411,40 Pesaro Urbino collina litoranea Oil seeds 3,066 419,76 Ancona Montagna interna Oil seeds 3,099 424,27 Ancona collina intera Oil seeds 3,122 427,42 Ancona collina litoranea Oil seeds 3,160 432,63 Macerata Montagna interna Cereals 3,324 233,47 Macerata collina interna Oil seeds 3,218 440,57 Macerata collina litoraena Oil seeds 3,207 439,06 Ascoli piceno Montagna interna Cereals 3,446 242,04 Ascoli piceno collina interna Oil seeds 3,054 418,11 Ascoli piceno collina litoranea Oil seeds 3,067 419,89 Viterbo collina interna Oil seeds 3,027 414,42 Viterbo pianura Oil seeds 3,239 443,44 Rieti Montagna interna Oil seeds 3,352 458,91 Rieti collina interna Oil seeds 3,186 436,19 Roma Montagna interna Oil seeds 3,016 412,91 Roma collina interna Oil seeds 3,114 426,33 Roma collina litoranea Oil seeds 3,138 429,61 Roma pianura Oil seeds 3,133 428,93 Latina Montagna interna Oil seeds 2,662 364,45 Latina collina interna Oil seeds 3,136 429,34 Latina collina litoranea Cereals 4,697 329J9 1 Latina pianura Oil seeds 3,398 465,21 Frosione Montagna interna Cereals 3,070 215,63 Frosione collina interna Oil seeds 3,305 452,48 L'Aquila Montagna interna Cereals 2,351 165,13 Teramo Montagna interna Cereals 2,873 201,80 Teramo collina interna Oil seeds 3,003 411,13 2. 2. 94 Official Journal of the European Communities No L 28/35 Member State Region Reference Yield Payment Non ­(t/ha) (ECU/ha) professional Teramo collina litoranea Oil seeds 3,104 424,96 Pescara Montagna interna Cereals 3,323 233,40 Pescara collina interna Oil seeds 2^76 407,43 Pescara collina litoranea Cereals 4,131 290,16 Chieti Montagna interna Cereals 2,443 171,59 Chieti collina interna Oil seeds 2,850 390,18 Chieti collina litoranea Oil seeds 3,098 424,14 Campobasso Montagna interna Cereals 2,572 180,66 Campobasso collina interna Oil seeds 2,981 408,12 Campobasso collina litoranea Oil seeds . 2,983 408,39 Isernia Montagna interna Cereals 3,005 211,07 Isernia collina interna Cereals 3,788 266,07 Caserta Montagna interna Cereals 2,348 164,92 Caserta collina interna ; Cereals 3,566 250,47 Caserta collina litoranea Cereals 4,393 308,56 Caserta pianura Cereals 5,269 370,09 Benevento collina interna Oil seeds 2^41 208,96 Benevento Montagna interna Cereals 2,975 402,64 Napoli collina interna Cereals 4,660 327,31 Napoli collina litoranea Cereals 5,316 373,39 Napoli pianura Cereals 8,209 576,59 Avellino Montagna interna Cereals 3,026 212,54 Avellino collina interna Cereals 3,809 267,54 Salerno Montagna interna Cereals 1,842 129,38 Salerno collina interna Cereals 2,519 176,93 Salerno collina litoranea Cereals 2,087 ' 146,59 Salerno pianura Cereals 3,865 271,47 Foggia Montagna interna Oil seeds 2,898 396,76 Foggia collina interna Oil seeds 2,897 396,62 Foggia collina litoranea Cereals 2,485 - 174,54 Foggia pianura Oil seeds 2,901 397,17 Bari collina interna Oil seeds 2,916 399,22 Bari pianura Cereals 1,535 107,82 Taranto collina litoranea Oil seeds 3,121 427,29 Taranto pianura Oil seeds 2,783 381,01 Brindisi collina litoranea Cereals 1,154 81,06 Brindisi pianuara Cereals 2,032 142,73 Lecce pianura Oil seeds 3,637 497,93 Potenza Montagna interna Cereals 1,611 113,16 Potenza Montagna litoranea Cereals 1,601 112,45 Potenza collina interna Cereals 2,078 145,96 Matera Montagna interna Cereals 1,456 102,27 Matera collina interna Oil seeds 2,508 343,36 Matera pianura Cereals 1,503 105,57 Cosenza Montagna interna Cereals 1,617 113,58 Cosenza Montagna litoranea Cereals 1,632 114,63 Cosenza collina interna Cereals 1,707 119,90 Cosenza collina litoranea Cereals 1,451 101,92 Cosenza pianuara Cereals 2,714 190,63 Catanzaro Montagna interna Cereals 2,356 165,48 Catanzaro collina interna Cereals 2,074 145,68 Catanzaro collina litoranea Cereals 1,861 130,72 Catanzaro pianura Cereals 1,664 116,88 Reggio Calabria Montagna interna Cereals 1,702 119,55 Reggio Calabria Montagna litoranea Cereals 1,612 113,23 Reggio Calabria collina litoranea Cereals 1,697 119,20 Reggio Calabria pianura Cereals 2,678 188,10 Trapani collina interna Cereals 1,706 119,83 Trapani collina litoranea Cereals 1,606 112,80 Trapani pianura Cereals 1,606 112,80 Palermo Montagna interna Cereals 1,918 134,72 Palermo Montagna litoranea Cereals 1,610 113,09 Palermo collina interna Cereals 1,584 111,26 Palermo collina litoranea Cereals 1,556 109,29 Palermo pianura Cereals 1,507 105,85 Messina Montagna interna Cereals 1,278 89,77 Messina Montagna litoranea Cereals 1,222 85,83 No L 28/36 Official Journal of the European Communities 2. 2. 94 Member State Region Reference Yield Payment Non ­(t/ha) (ECU/ha) professional Messina collina litoranea Cereals 1,289 90,54 Agrigento Montagna interna Cereals 1,669 117,23 Agrigento collina interna Cereals 1,512 106,20 Agrigento collina litoranea Cereals 1,333 93,63 Agrigento pianura Cereals 1,667 117,09 Caltanissetta collina interna Cereals 1,333 93,63 Caltanissetta collina litoranea Cereals 1,080 75,86 Caltanissetta pianura Cereals 1,027 72,14 Enna Montagna intema Cereals 1,100 77,26 Enna collina interna Cereals 1,125 79,02 Catania Montagna interna Cereals 1,103 77,47 Catania Montagna litoranea Cereals 5,000 351,20 Catania collina interna Cereals 1,158 813,37 Catania collina litoranea Cereals 1,430 100,44 Catania pianura Cereals 1,489 104,59 Ragusa collina interna Cereals 2,200 154,53 Ragusa collina litoranea Cereals 2,584 181,50 Ragusa pianura Cereals 3,590 252,16 Siracusa collina interna Cereals 1,362 95,67 Siracusa collina litoranea Cereals 1,417 99,53 Siracusa pianura Cereals 1,400 98,33 Sassari Montagna interna Cereals 1,750 122,92 Sassari collina interna Cereals 1,667 117,09 Sassari collina litoranea Cereals 1,752 123,06 Sassari pianura Cereals 1,582 111,12 Nuoro Montagna interna Cereals 1,350 94,82 Nuoro collina interna Cereals 1,536 107,89 Nuoro collina litoranea Cereals 1,772 124,46 Cagliari collina interna Cereals 1,310 92,01 Cagliari collina litoranea Cereals 1,308 91,87 Cagliari pianura Oil seeds 3,904 534,48 Oristano collina intema Cereals 1,487 104,45 Oristano pianura Cereals 2,061 144,76 Luxembourg : Oil seeds 2,700 369,65 Nederland : 1 Cereals 7,110 499,40 2 Cereals 5,060 355,41 Portugal : Colza/Soya : Non-irrigated : 1 Cereals 1,800 126,43 2 Cereals 1,400 98,33 3 Cereals 2,400 168,57 4 Cereals 4,000 280,96 5 Cereals 3,500 245,84 6 Cereals 3,000 210,72 7 Cereals 1,000 70,24 Madeira Cereals 2,000 140,48 AÃ §ores Cereals 3,800 266,91 Irrigated : 1 Cereals 9,000 632,15 2 Cereals 8,000 561,91 3 Cereals 5,000 351,20 4 Cereals 3,000 210,72 5 Cereals 7,000 491,67 Madeira Cereals 4,500 316,08 Sunflower : Non-irrigated : 1 Cereals 1,800 151,94 129,60 2 Cereals 1,400 118,18 100,80 3 Cereals 2,400 202,59 172,80 4 Cereals 4,000 337,66 288,00 5 Cereals 3,500 295,45 252,00 2. 2. 94 Official Journal of the European Communities No L 28/37 Member State Region Reference Yield Payment Non ­(t/ha) (ECU/ha) professional 6 Cereals 3,000 253,24 216,00 7 Cereals 1,000 84,41 72,00 Madeira Cereals 2,000 168,83 144,00 Azores Cereals 3,800 320,77 273,60 Irrigated : 1 Cereals 9,000 759,72 648,00 2 Cereals 8,000 675,31 576,00 3 Cereals 5,000 422,07 360,00 4 Cereals 3,000 253,24 216,00 5 Cereals 7,000 590,90 504,00 Madeira Cereals 4,500 379,86 324,00 Jnited Kingdom : England Oil seeds 3,080 421,67 Wales Oil seeds 3,140 429,89 Northern Ireland Oil seeds 2,920 399,77 Scotland (LFA) Oil seeds 2,840 388,82 Scotland (other areas) Oil seeds 3,450 472,33 (') Limited to soya  maximum 50 336 ha.